Exhibit 10.2

THE PEOPLES BANCTRUST COMPANY, INC.

2006 KEY EMPLOYEE RESTRICTED STOCK PLAN

1. Purpose. The purpose of the 2006 Key Employee Restricted Stock Plan (the
“Plan”) of The Peoples Banctrust Company, Inc. (“Peoples”) is to attract, retain
and motivate key employees of Peoples and its subsidiaries (collectively, the
“Company”) and to strengthen the mutuality of interests between such employees
and Peoples’ shareholders through grants of restricted shares of common stock,
$.10 par value per share, of Peoples (the “Common Stock”), on terms determined
under the Plan. The shares of Common Stock issued hereunder and subject to
restrictions shall be referred to herein as “Restricted Stock”. As used in the
Plan, the term “subsidiary” means any corporation of which Peoples owns
(directly or indirectly) within the meaning of Section 425(f) of the Internal
Revenue Code of 1986, as amended (the “Code”), 50% or more of the total combined
voting power of all classes of stock.

2. Administration.

2.1 Administrators. The Plan shall be administered by the Compensation Committee
of the Board of Directors of Peoples (the “Committee”).

2.2 Authority. The Committee shall have plenary authority to award Restricted
Stock under the Plan, to interpret the Plan, to establish any rules or
regulations relating to the Plan that it determines to be appropriate, to enter
into agreements with participants as to the terms of the Restricted Stock (the
“Restricted Stock Agreements”) and to make any other determinations that it
believes necessary or advisable for the proper administration of the Plan. Its
decisions in matters relating to the Plan shall be final and conclusive on the
Company and participants.

3. Eligible Participants. Key employees of the Company shall become eligible to
receive Restricted Stock under the Plan when designated by the Committee.
Employees may be designated individually or by groups or categories, as the
Committee deems appropriate. Unless and until the Plan is approved by the
shareholders of the Company, the Committee may offer Restricted Stock only as an
inducement material to an individual’s entering into employment as a key
employee of the Company.

4. Shares Subject to the Plan.

4.1 Number of Shares. Subject to adjustment as provided in Section 6.3, a total
of 6,000 shares of Common Stock are authorized to be issued as Restricted Stock
under the Plan. In the event that shares of Restricted Stock are issued under
the Plan and thereafter are forfeited such forfeited shares may again be issued
under the Plan.

4.2 Type of Common Stock. Common Stock issued under the Plan may be authorized
and unissued shares or issued shares held as treasury shares.



--------------------------------------------------------------------------------

5. Restricted Stock.

5.1 Grant of Restricted Stock. The Committee may offer shares of Restricted
Stock as a material inducement to prospective key employees as the Committee
determines pursuant to the terms of Section 3. Any such grant shall not be
effective until employment of such key employee commences. An award of
Restricted Stock shall be subject to such restrictions on transfer and
forfeitability provisions and such other terms and conditions as the Committee
may determine. An award of Restricted Stock may also be subject to the
attainment of specified performance goals or targets.

5.2 The Restricted Period. At the time an award of Restricted Stock is made, the
Committee shall establish a period of time during which the transfer of the
shares of Restricted Stock shall be restricted (the “Restricted Period”). During
the Restricted Period, the Restricted Stock may not be sold, assigned,
transferred, exchanged, pledged, hypothecated or otherwise encumbered. Each
award of Restricted Stock may have a different Restricted Period.

5.3 Escrow. The participant receiving Restricted Stock shall enter into a
Restricted Stock Agreement with the Company setting forth the conditions of the
grant. Shares of Restricted Stock shall be issued in book entry form, registered
in the name of the participant and held in a segregated account with the
Company’s transfer agent subject to appropriate “stop transfer” instructions.
The participant shall also provide the Company with a stock power executed by
the participant in blank.

5.4 Dividends on Restricted Stock. Any and all cash and stock dividends paid
with respect to the shares of Restricted Stock shall be subject to any
restrictions on transfer, forfeitability provisions or reinvestment requirements
as the Committee may, in its discretion, prescribe in the Restricted Stock
Agreement.

5.5 Forfeiture. In the event of the forfeiture of any shares of Restricted Stock
under the terms provided in the Restricted Stock Agreement (including any
additional shares of Restricted Stock that may result from the reinvestment of
cash and stock dividends, if so provided in the Restricted Stock Agreement),
such forfeited shares shall be surrendered and the certificates cancelled. The
participants shall have the same rights and privileges, and be subject to the
same forfeiture provisions, with respect to any additional shares received
pursuant to Section 6.3 due to a recapitalization, merger or other change in
capitalization.

5.6 Expiration of Restricted Period. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee, the restrictions applicable to the Restricted Stock shall lapse and a
stock certificate for the number of shares of Restricted Stock with respect to
which the restrictions have lapsed shall be delivered, free of all such
restrictions and legends, except any that may be imposed by law, to the
participant or the participant’s estate, as the case may be.

5.7 Rights as a Shareholder. Subject to the terms and conditions of the Plan and
subject to any restrictions on the receipt of dividends that may be imposed in
the

 

- 2 -



--------------------------------------------------------------------------------

Restricted Stock Agreement, each participant receiving Restricted Stock shall
have all the rights of a shareholder with respect to shares of stock during the
Restricted Period, including without limitation, the right to vote any shares of
Common Stock.

6. General.

6.1 Duration. Subject to Section 6.7, the Plan shall remain in effect until all
shares of Restricted Stock authorized to be issued under the Plan have been
issued and all restrictions imposed on shares of Restricted Stock in connection
with their issuance under the Plan have lapsed.

6.2 Additional Condition. Anything in this Plan to the contrary notwithstanding:
(a) the Company may, if it shall determine it necessary or desirable for any
reason, at the time of the issuance of any shares of Restricted Stock require
the recipient of the Restricted Stock, as a condition to the receipt thereof, to
deliver to the Company a written representation of present intention to acquire
the shares of Restricted Stock issued pursuant thereto for his own account for
investment and not for distribution; and (b) if at any time the Company further
determines, in its sole discretion, that prior notification to, or the listing,
registration or qualification (or any updating of any such document) of any
shares of Restricted Stock is necessary on, The Nasdaq Stock Market or any
securities exchange or under any federal or state securities or blue sky law, or
that the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance of shares of
Restricted Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Restricted Stock shall not be issued or such
restrictions shall not be removed, as the case may be, in whole or in part,
unless such notice, listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company.

6.3 Adjustment. In the event of any merger, consolidation or reorganization of
the Company with any other corporation or corporations, there shall be
substituted for each of the shares of Common Stock then subject to the Plan,
including shares of Restricted Stock still subject to restrictions, the number
and kind of shares of stock or other securities to which the holders of the
shares of Common Stock will be entitled pursuant to the transaction. In the
event of any recapitalization, stock dividend, stock split, combination of
shares or other change in the Common Stock, the number of shares of Common Stock
then subject to the Plan, including issued shares, shall be adjusted in
proportion to the change in outstanding shares of Common Stock. In the event of
any such adjustments, the shares of Restricted Stock shall be adjusted as and to
the extent appropriate, in the reasonable discretion of the Committee, to
provide participants with the same relative rights before and after such
adjustment. No substitution or adjustment shall require the Company to issue a
fractional share under this Plan and the substitution or adjustment shall be
limited by deleting any fractional share.

6.4 Restricted Stock Agreements. The terms of each Restricted Stock grant shall
be stated in an agreement approved by the Committee. The Committee has complete
authority to modify the terms of a Restricted Stock grant by means of an
amendment to the Restricted Stock Agreement. Consent of the participant to the
modification is required only if the modification materially impairs the rights
previously provided to the participant in the Restricted Stock Agreement.

 

- 3 -



--------------------------------------------------------------------------------

6.5 Withholding.

A. The Company shall have the right to withhold from any shares of Restricted
Stock or to collect as a condition of the release of restrictions on Restricted
Stock any taxes required by law to be withheld. At any time that a participant
is required to pay to the Company an amount required to be withheld under
applicable income tax laws in connection with the lapse of restrictions on
Restricted Stock, the participant may, subject to disapproval by the Committee,
satisfy this obligation in whole or in part by electing (the “Election”) to have
the Company withhold shares of Common Stock having a value equal to the amount
required to be withheld. The value of the shares to be withheld shall be based
on the Fair Market Value of the Common Stock on the date that the amount of tax
to be withheld shall be determined (“Tax Date”).

B. Each Election must be made prior to the Tax Date. The Committee may
disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any grant of Restricted Stock that the
right to make Elections shall not apply to such grant. If a participant makes an
election under Section 83(b) of the Internal Revenue Code with respect to shares
of Restricted Stock, an Election is not permitted to be made.

6.6 No Continued Employment. No participant under the Plan shall have any right,
because of his or her participation, to continue in the employ of the Company
for any period of time or to any right to continue his or her present or any
other rate of compensation.

6.7 Amendments to or Termination of the Plan. The Board may amend, suspend or
terminate the Plan or any portion thereof at any time.

6.8 Definition of Fair Market Value. Whenever “Fair Market Value” of Common
Stock shall be determined for purposes of this Plan, it shall be the closing
sale price on The Nasdaq Stock Market or any securities exchange on the date of
reference for a share of the Common Stock, or if no sale of the Common Stock
shall have been made on that day, on the next preceding day on which there was a
sale of the Common Stock.

6.9 Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Alabama, except to the extent that federal law
shall be deemed to apply.

 

- 4 -